DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
	Receipt is acknowledged of an amendment, filed 4/12/2019, in which claims 7, 8, 10, 12, 14, 16, 17, 19-21, 24, 26, 29 and 31-33 were canceled, and claims 23, 25, 27, 28 and 30 were amended.  Claims 1-6, 9, 11, 13, 15, 18, 22, 23, 25, 27, 28, 30 and 34-39 are pending.

Election/Restrictions
Applicant’s election without traverse of the species composed of (A)(vi) eukaryotic cell that is a mammalian cell that is s Chinese hamster ovary cell; (B)(iii) dihydrofolate reductase (DHFR); and (C)(ii) modification is in a protein coding region, where at least one codon is modified, said modified codon being a codon that is not a preferred codon for the encoded amino acid for the host cell in the reply filed on 7/23/2021 is acknowledged.
The response indicates that claims 1-5, 11, 22, 23 and 35-39 are readable upon the elected species.  Further, claim 9 has been identified as readable upon the elected species.
Claims 6, 13, 15, 18, 25, 27, 28, 30 and 34 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/23/2021.
Claims 1-5, 9, 11, 22, 23 and 35-39 are under consideration.

Information Disclosure Statement
	Receipt of an information disclosure statement, filed on 4/22/2019, is acknowledged.  The signed and initialed PTO 1449 has been mailed with this action.

Specification
	The substitute specification, filed 12/23/2020, has been entered.

Claim Objections
Claim 35 is objected to because of the following informalities:  the phrase “is of Chinese hamster cell” in lines 1-2 should be replaced with the phrase “is a Chinese hamster cell” to improve the grammar of the claim.  Appropriate correction is required.

Claim 37 is objected to because of the following informalities:  the claim recites, “the expression vector,” and depends from claim 1.  Claim 1 sets forth “a vector,” which is for expression but does not use the term “expression vector.”  It would be preferable to use consistent claim terminology and amend claim 37 to recite, “wherein the vector is a Chinese hamster elongation factor 1 (CHEF1) vector.”  Appropriate correction is required.

Claim 39 is objected to because of the following informalities:  the claim recites, “the expression vector,” and depends from claim 1.  Claim 1 sets forth “a vector,” which is for expression but does not use the term “expression vector.”  It would be preferable to use consistent claim terminology and amend claim 39 to recite, “wherein the vector is a Chinese hamster elongation factor 1 (CHEF1) vector.”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 38 and 39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 38 is vague and indefinite in that the metes and bounds of the phrase “the
polynucleotide set out in Figure 2" are unclear. The phrase is unclear in that Figure 2 contains
two different polynucleotide sequences. It is unclear which sequence is "the polynucleotide” of
the claim, or if the claim intends to encompass any sequence selected from Figure 2. It would be
remedial to amend the claim language to recite “wherein the second polynucleotide comprises
the polynucleotide sequence of SEQ ID NO: 3 or SEQ ID NO: 4."
	Claim 39 depends from claim 38 and is rejected for the same reason applied to claim 38.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

s 37 and 39 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for carrying out the method where the host cell is a mammalian cell, does not reasonably provide enablement for other types of host cells.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
Enablement is considered in view of the Wands factors (MPEP 2164.01(A)).  These include: the breadth of the claims, the nature of the invention, the state of the prior art, the level of one of ordinary skill, the level of predictability in the art, the amount of direction provided by the inventor, the existence of working examples, and the quantity of experimentation needed to make or use the invention.  All of the Wands factors have been considered with regard to the instant claims, with the most relevant factors discussed below.
Nature of the invention: Claim 37 is drawn to a “method for increasing heterologous protein expression in a host cell comprising the steps of culturing the host cell comprising a first heterologous polynucleotide sequence encoding said heterologous protein under conditions that allow for protein expression, said first polynucleotide encoded on a vector, said host cell further comprising a second polynucleotide sequence having a protein coding sequence for a selectable marker protein, said second polynucleotide having a sequence modification compared to a wild-type polynucleotide encoding said selectable marker protein, said sequence modification reducing translation efficiency of mRNA encoded by said second polynucleotide, said sequence modification, said second polynucleotide having said sequence modification and said wild-type polynucleotide encoding identical amino acid sequences for said selectable marker protein,” “wherein the expression vector is a Chinese hamster elongation factor 1 (CHEF1) expression 
Claim 39 is drawn to a “method for increasing heterologous protein expression in a host cell comprising the steps of culturing the host cell comprising a first heterologous polynucleotide sequence encoding said heterologous protein under conditions that allow for protein expression, said first polynucleotide encoded on a vector, said host cell further comprising a second polynucleotide sequence having a protein coding sequence for a selectable marker protein, said second polynucleotide having a sequence modification compared to a wild-type polynucleotide encoding said selectable marker protein, said sequence modification reducing translation efficiency of mRNA encoded by said second polynucleotide, said sequence modification, said second polynucleotide having said sequence modification and said wild-type polynucleotide encoding identical amino acid sequences for said selectable marker protein,” “wherein the second polynucleotide comprises the polynucleotide set out in Figure 2,” and “wherein the expression vector is a Chinese hamster elongation factor 1 (CHEF1) expression vector.”  The nature of the invention is complex in that one must be able to express a heterologous protein from the CHEF1 expression vector in any type of host cell.
	Breadth of the claims: The claims broadly encompass the use of any type of host cell, such as any prokaryotic host cell, or any eukaryotic host cell, including non-mammalian eukaryotic host cells.  However, the claims require the CHEF1 expression vector to support the expression of the first and second polynucleotide in the host cell.  The complex nature of the subject matter of this invention is greatly exacerbated by the breadth of the claims.
	Guidance of the specification and existence of working examples: The specification envisions carrying out the method with a wide variety of host cells, including any prokaryotic 
	The specification teaches that the CHEF1 expression vector is taught by US Patent No. 5,888,809 (e.g., paragraph [0061]).  Figure 4 shows a general structure for the CHEF1 vector used to express wild-type dihydrofolate reductase (DHFR), crippled DHFR, and worst DHFR.  See also paragraph [0018].  The vectors are referred to as pDEF38, pDEF81, and pDEF82, respectively.  Figures 5-7 show expression levels when CHO cells are transfected with the CHEF1 vectors.  See the Examples.  
	The specification does not teach expression of proteins or selectable markers from the CHEF1 expression vector in any cell type other than CHO cells.
	Predictability and state of the art: Deer et al (Biotechnology Progress, Vol. 20, No. 3, pages 880-889, 2004, cited as reference C6 on the IDS filed 4/22/2019) teach that the CHEF1 vector contains the 5’ and 3’ flanking sequences of the Chinese hamster EF-1α gene (e.g., Abstract).  Because the vector contains regulatory sequences from a CHO cell gene, the vector predictably supported expression in CHO cells (e.g., page 887, left column, full paragraph).  In contrast, Deer et al were surprised to demonstrate expression of recombinant proteins in non-hamster, mammalian cell lines (e.g., paragraph bridging pages 887-888).  Deer et al teach that the CHEF1 vector is useful for high-level expression of recombinant proteins in a broad range of mammalian cell lines (e.g., paragraph bridging pages 887-888).  It would have been unpredictable to use the CHEF1 vector in non-mammalian cell lines, because there is no expectation that the hamster regulatory sequences would function in diverse cell types, including yeast, fungi, and prokaryotes.  For example, it was known in the art that prokaryotes and 
	Amount of experimentation necessary: The quantity of experimentation would be large.  One would be required to test the CHEF1 vector for the ability to express proteins in a large number of diverse host cells with no expectation of success other than mammalian cell types.
	In view of the breadth of the claim and the lack of guidance provided by the specification as well as the unpredictability of the art, the skilled artisan would have required an undue amount of experimentation to use the claimed invention.  Therefore, claims 37 and 39 are not considered to be fully enabled by the instant specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1, 2, 4, 22, 23, 35 and 36 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Tomkinson et al (US Patent No. 6,136,536 A; see the entire reference), as  by GenBank Accession No. NP_034179.1, publicly available August 5, 2008, printed as pages 1/2-2/2.
Regarding claims 1, 22, 23, 35 and 36, Tomkinson et al teach methods of generating stable mammalian cell lines which produce high levels of recombinant proteins, comprising transfecting a Chinese hamster ovary (CHO) cell line with a pHTop vector into which a protein coding gene has been cloned, where the pHTop vector comprises a mutated EMC leader/DHFR junction, which “cripples” dihydrofolate reductase (DHFR) translation without affecting the level of expression of the upstream gene (e.g., column 1, lines 10-25 and 49-59; column 2, lines 45-51; column 5, lines 1-49; Fig. 6).  Tomkinson et al teach that the mutation to “cripple” DHFR allows for the maintenance of stringent selection without the use of high levels of methotrexate (MTX) (e.g., column 2, lines 45-51; Fig. 6).  Tomkinson et al teach that the pHTop vector is a 5639 bp plasmid, and SEQ ID NO: 1 of Tomkinson et al discloses a 5639 bp sequence (e.g., column 2, lines 46-51; claim 1).
GenBank Accession No. NP_034179.1 is cited only to show that the dihydrofolate reductase encoded by the pHTop vector (SEQ ID NO: 1) of Tomkinson et al encodes an amino acid sequence identical to a wild-type sequence encoding a dihydrofolate reductase protein.  See the alignment in Appendix I.
Regarding claim 2, Tomkinson et al teach the method where the sequence encoding the recombinant protein and the sequence encoding the dihydrofolate reductase protein are in a single pHTop vector (e.g., column 1, lines 49-59; Fig. 6).
Regarding claim 4, Tomkinson et al teach the method where the sequencing encoding the recombinant protein and the sequence encoding the dihydrofolate reductase protein are under the control of a single promoter to generate a multicistronic transcript (e.g., column 1, lines 49-59).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-5, 9, 11, 23, 35 and 36 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Enenkel et al (US Patent Application Publication No. 2005/0106580 A1, cited as reference A6 on the IDS filed 4/22/2019; see the entire reference) in view of Frazer (US Patent Application Publication No. 2005/0196865 A1, cited as reference A7 on the IDS filed 4/22/2019; see the entire reference).
Regarding claims 1, 9 and 11, Enenkel et al teach a method of preparing heterologous proteins, comprising culturing a host cell under conditions that allow for protein expression, wherein said host cell comprises a first heterologous polynucleotide sequence encoding a heterologous protein, and a second polynucleotide sequence encoding a modified neomycin phosphotransferase gene, which encodes a protein that has reduced activity relative to wild-type neomycin phosphotransferase (e.g., paragraphs [0019], [0038]-[0041], [0049] and [0061]).  Enenkel et al teach reducing the activity of the neomycin phosphotransferase gene by mutating the coding sequence to contain amino acid substitutions (e.g., paragraph [0042]).  Enenkel et al teach that the neomycin phosphotransferase has the advantage of providing "particularly effective enrichment of transfected mammalian cells with a high expression rate for the co-integrated gene of interest" (e.g., paragraphs [0037], [0042]).  Enenkel et al teach the expression 
Regarding claims 2-4, Enenkel et al teach the expression of the sequence encoding the heterologous protein and the sequence encoding neomycin phosphotransferase from either the same promoter or different promoters, where the coding sequences are present in one expression vector (e.g., paragraphs [0116]-[0117]).  
Regarding claims 2-5, Enenkel et al teach the method, where the coding sequences are present in more than one expression vector (e.g., paragraphs [0116]-[0117]).  
Regarding claims 23, 35 and 36, Enenkel et al teach the method where the host cell is a Chinese hamster ovary (CHO) cell (e.g., paragraphs [0043], [0121] and [0124]).
Enenkel et al do not teach the method where the second polynucleotide encoding neomycin phosphotransferase has a sequence modification and encodes a protein identical to the wild-type protein.
Frazer teaches methods for modulating the production of a protein from a vector polynucleotide in a CHO cell by replacing at least one codon of the polynucleotide with a synonymous codon that has a lower translation efficiency in the CHO cell than the codon it replaces, resulting in decreased production of the protein where the polynucleotides encode identical proteins (e.g., Abstract; paragraphs [0019]-[0023], [0038]-[0043], [0092] and [0117]).  Frazer teaches the experimental determination of translational efficiency values for codons in CHO cells, where the translational efficiencies of the different codons are presented in Table 1 (e.g., paragraphs [0007]-[0011]).  Frazer teaches reducing expression by replacing a first codon with a synonymous codon from Table 6, including least preferred codons (e.g., paragraphs 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of preparing heterologous proteins of Enenkel et al to substitute the synonymous codon replacement of Frazer et al in place of the codon replacement to generate amino acid mutations of Enenkel et al in order to achieve the predictable result of providing reduced activity of neomycin phosphotransferase in the cell through reduced translation efficiency.  Enenkel et al teach the purpose of the mutations is to reduce the activity of the neomycin phosphotransferase, and Frazer teaches reducing the translation efficiency/expression of a protein by synonymous codon replacement.  One would have recognized that the synonymous codon replacement of Frazer would serve the same purpose to reduce the amount of active neomycin phosphotransferase.  

Claim 37 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Enenkel et al (US Patent Application Publication No. 2005/0106580 A1, cited as reference A6 on the IDS filed 4/22/2019; see the entire reference) in view of Frazer (US Patent Application Publication No. 2005/0196865 A1, cited as reference A7 on the IDS filed 4/22/2019; see the entire reference) as applied to claims 1-5, 9, 11, 23, 35 and 36 above, and further in view of Deer et al (Biotechnology Progress, Vol. 20, No. 3, pages 880-889, 2004, cited as reference C6 on the IDS filed 4/22/2019; see the entire reference).
The combined teachings of Enenkel et al and Frazer et al are described above and applied as before.

Deer et al teach plasmid expression vectors containing 5’ and 3’ flanking sequences from the Chines hamster EF-1α (CHEF1) gene (e.g., Abstract; paragraph bridging pages 880-881).  Deer et al teach using the expression vectors in CHO cells for high-level protein expression of a gene of interest (first polynucleotide sequence) (e.g., Abstract; paragraph bridging pages 880-881; paragraph bridging pages 885-886).  Deer et al teach that the CHEF1 vectors provide protein expression levels 3- to 26-fold greater than those from two vectors in frequent use for gene expression in mammalian cells (e.g., page 887, left column, full paragraph).  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the combined teachings of Enenkel et al and Frazer et al to include the CHEF1 vector taught by Deer et al as the vector used in the method, because Enenkel et al teach it is within the ordinary skill in the art to use a plasmid vector for protein expression in CHO cells, and Deer et al teach that the CHEF1 vector is a suitable plasmid vector for protein expression in CHO cells.  
One would have been motivated to make such a modification in order to receive the expected benefit of further increasing production of the heterologous protein based upon the increased fold protein expression levels as taught by Deer et al, when the CHEF1 vector is used.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
s 1-5, 9, 11, 22, 23 and 35-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,212,367 (B2) in view of Enenkel et al (US Patent Application Publication No. 2005/0106580 A1, cited as reference A6 on the IDS filed 4/22/2019; see the entire reference).
Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to a method for increasing heterologous protein expression in a host cell.  Claim 1 of the ‘367 patent anticipates instant claims 1, 9, 11, 22, 23 and 37-39.
Claim 1 of the ‘367 patent does not specify whether the first and second polynucleotide are on the same or separate CHEF1 expression vectors.  Claim 1 of the ‘367 patent does not specify whether the first and second polynucleotide are under transcriptional control of a single promoter or distinct promoters.  Claim 1 of the ‘367 patent does not specify that the mammalian cell is a Chinese hamster ovary cell.  However, Enenkel et al teach a method of preparing heterologous proteins, comprising culturing a host cell under conditions that allow for protein expression, wherein said host cell comprises a first heterologous polynucleotide sequence encoding a heterologous protein, and a second polynucleotide sequence encoding a modified neomycin phosphotransferase gene, which encodes a protein that has reduced activity relative to wild-type neomycin phosphotransferase (e.g., paragraphs [0019], [0038]-[0041], [0049] and [0061]).  Enenkel et al teach reducing the activity of the neomycin phosphotransferase gene by mutating the coding sequence to contain amino acid substitutions (e.g., paragraph [0042]).  Enenkel et al teach that the neomycin phosphotransferase has the advantage of providing "particularly effective enrichment of transfected mammalian cells with a high expression rate for the co-integrated gene of interest" (e.g., paragraphs [0037], [0042]).  Enenkel et al teach the 

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Peabody, D.S. Translation initiation at an ACG triplet in mammalian cells. The Journal of Biological Chemistry, Vol. 262, No. 24, pages 11847-11851, 1987.  Peabody teaches a method of culturing a host cell comprising a vector comprising a polynucleotide sequence having a protein coding sequence for a selectable marker protein that is a dihydrofolate reductase (DHFR) protein, wherein the polynucleotide has a sequence modification compared to a wild-type polynucleotide encoding the DHFR protein, where the modification is in a protein coding region of the gene encoding the selectable marker protein, and wherein the sequence modification reduces the translation efficiency of the mRNA encoded by the polynucleotide sequence, and where the sequence modification encodes an identical amino acid sequence for the DHFR protein (i.e., the AUG to ACG triplet results in incorporation of methionine) (e.g., Abstract; page 11847, paragraph bridging columns; page 11847, right column, full paragraph).

Conclusion
	No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Dunston whose telephone number is (571)272-2916.  The examiner can normally be reached on M-F, 9 am to 5 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Jennifer Dunston
Primary Examiner
Art Unit 1636



/Jennifer Dunston/Primary Examiner, Art Unit 1699